274 P.3d 893 (2012)
249 Or. App. 248
STATE of Oregon, Plaintiff-Respondent,
v.
Thomas Allen WILCOX, aka Tommy Wilcox, Defendant-Appellant.
090833226; A145300.
Court of Appeals of Oregon.
Submitted on February 22, 2012.
Decided April 4, 2012.
Peter Gartlan, Chief Defender, and Anne Fujita Munsey, Senior Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant. Thomas Allen Wilcox filed the supplemental brief pro se.
John R. Kroger, Attorney General, Anna M. Joyce, Solicitor General, and Shannon T. Reel, Assistant Attorney General, filed the brief for respondent.
Before BREWER, Presiding Judge, and GILLETTE, Senior Judge.
PER CURIAM.
Defendant appeals from his convictions for multiple sexual offenses, robbery, and three counts of burglary in the first degree, ORS 164.225. He raises two assignments of error, the first of which we reject without discussion.[1] In his second assignment of error, defendant argues that the trial court erred by imposing separate concurrent sentences on each of his three first-degree burglary convictions after the court had merged those convictions into a single conviction under ORS 161.067.[2] The state concedes that the *894 trial court erred. We conclude that the state's concession is well taken, and we accept it. See State v. Thomas, 238 Or.App. 360, 242 P.3d 721 (2010) (sentencing court erred by imposing separate concurrent sentences on multiple convictions that should have been merged under ORS 161.067).
Reversed and remanded for resentencing; otherwise affirmed.
NOTES
[1]  Defendant also raises an assignment of error in his pro se brief, which we reject without discussion.
[2]  ORS 161.067 provides, as pertinent here:

"(2) When the same conduct or criminal episode, though violating only one statutory provision involves two or more victims, there are as many separately punishable offenses as there are victims. However, two or more persons owning joint interests in real or personal property shall be considered a single victim for purposes of determining the number of separately punishable offenses if the property is the subject of one of the following crimes:
"* * * * *
"(e) Burglary as defined in ORS 164.215 or 164.225."